Citation Nr: 1614247	
Decision Date: 04/07/16    Archive Date: 04/25/16

DOCKET NO.  09-37 268A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent for residuals, status postoperative repair of ulnar collateral ligament of the right thumb.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel


INTRODUCTION

The Veteran served on active duty from august 1981 to August 1988.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which, in part, granted entitlement to service connection for residuals of post-operative repair of ulnar collateral ligament of the right thumb, with initial 10 percent rating. 

In a February 2013 rating decision, the Veteran was afforded an increased 20 percent rating for her right thumb, effective May 14, 2008.

In September 2011, a Travel Board hearing was held before the undersigned Veterans Law Judge at the St. Petersburg, Florida, RO.  A transcript of that proceeding has been associated with the claims folder.

This appeal was previously before the Board in March 2012 and May 2015.  The Board remanded the claims so that the Veteran could be scheduled for VA examinations.  The case has been returned to the Board for further appellate consideration.

The Veteran was granted entitlement to total disability based on individual unemployability (TDIU) in a February 2013 rating decision.  The Veteran did not appeal the effective date assigned.  


FINDINGS OF FACT

1.  The Veteran's right thumb disability is manifested by favorable ankylosis of the metacarpophalangeal joint.  She does not have ankylosis of the carpometacarpal or interphalangeal joints.  Her favorable thumb ankylosis results in diminished grasping and pinching ability of the right hand.

2.  The Veteran's scar from thumb surgery is not painful or unstable.  The Veteran's surgery resulted in thenar atrophy, but she is already in receipt of a greater than 10 percent rating which contemplates impaired movement of her thumb. 


CONCLUSION OF LAW

The criteria for an initial rating in excess of 20 percent for right thumb disability have not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2014); 38 C.F.R. §§ 4.71a, 4.73, 4.118, Diagnostic Code 5015, 5224, 5228, 5309, 7801-04 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

In this appeal, the RO provided notice to the Veteran in May 2008, December 2009, and July 2012 letters; the May 2008 letter was provided prior to the date of the issuance of the appealed above noted rating decision.  The letters explained what information and evidence was needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  The letters also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA has also fulfilled its duty to assist in obtaining the identified and available evidence needed to substantiate the claims adjudicated in this decision.  The RO has either obtained, or made sufficient efforts to obtain, records corresponding to all treatment for the claimed disorder described by the Veteran.  The record includes service treatment records, VA treatment records and private treatment records. The record also includes limited personnel records, and several statements by the Veteran.

The Veteran was provided with VA examinations of her thumb in 2008, 2012 and 2015 in accordance with her claim.  The examination reports include interview, description of subjective complaints, and objective physical examination with range of motion testing.  The Veteran has complained that range of motion testing was not appropriately administered during the 2008 examination.  She has not made a similar complaint regarding the 2012 and 2015 examinations.  The Board finds that these examinations, particularly in the aggregate, are sufficient upon which to render judgments regarding her thumb claim.

The Veteran provided testimony regarding her claim in September 2011.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2)  requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issue on appeal during the hearing and specifically discussed the basis of the prior determination, and the element of the claim that was lacking to substantiate the claims for benefits, including the potential need for additional examination.  Significantly, neither the Veteran nor her representative have asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has she identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through her testimony, demonstrated that she had actual knowledge of the elements necessary to substantiate her claim for an increased rating, to include her need for an additional examination after the rating criteria for her thumb was discussed.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

For the foregoing reasons, it is not prejudicial to the appellant for the Board to proceed to a final decision in this appeal.

Increased Ratings

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  Separate diagnostic codes identify the various disabilities.  See 38 C.F.R. Part 4. 

The assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  Any change in Diagnostic Code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Rating factors for a disability of the musculoskeletal system include functional loss due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakness, excess fatigability, incoordination, pain on movement, swelling, or atrophy.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995). 

Under 38 C.F.R. § 4.59, painful motion is a factor to be considered with any form of arthritis; however 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  The Court also has held that "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination[, or] endurance."  Id., quoting 38 C.F.R. § 4.40.

For rating purposes, handedness for the purpose of a dominant rating will be determined by the evidence of record, or by testing on VA examination.  38 C.F.R. § 4.69.

The Veteran's for residuals, status postoperative repair of ulnar collateral ligament of the right thumb is rated under Diagnostic Code 5015, for "bones, new growth of, benign."  38 C.F.R. § 4.71a directs that DC 5015 will be rated on limitation of motion of the affected parts, as arthritis, degenerative. 

Ankylosis or limitation of motion of single or multiple digits of the hand is rated under 38 C.F.R. § 4.71a, Diagnostic Codes 5216 to 5230.

The preamble to 38 C.F.R. § 4.71a , Diagnostic Codes 5216 to 5230, number (4) states that for evaluation of ankylosis of the thumb, (i) if both the carpometacarpal and interphalangeal joints are ankylosed, and either is in extension or full flexion, or there is rotation or angulation of the bone, evaluate as amputation at the metacarpophalangeal joint or through proximal phalanx; (ii) if both the carpometacarpal and interphalangeal joints are ankylosed, evaluate as unfavorable ankylosis, even if each joint is individually fixed in a favorable position; (iii) if only the carpometacarpal or interphalangeal joint is ankylosed, and there is a gap of more than two inches (5.1 cm.) between the thumb pad and the fingers, with the thumb attempting to opposed the fingers, evaluated as unfavorable ankylosis; (iv) if only the carpometacarpal or interphalangeal joint is ankylosed and there is a gap of two inches (5.1 cm.) or less between the thumb pad and the fingers, with the thumb attempting to oppose the fingers, evaluate as favorable ankylosis.

Diagnostic Code 5224, for ankylosis of the thumb, provides a 10 percent rating for favorable ankylosis of the thumb (both minor and major), and a 20 percent rating for unfavorable ankylosis of the thumb (both minor and major).  The attached Note indicates that the VA should also consider whether evaluation as amputation is warranted and whether an additional evaluation is warranted for resulting limitation of motion of other digits or interference with overall function of the hand.

Diagnostic Code 5228, for limitation of motion of the thumb, provides a maximum 20 percent rating (both major and minor) for limitation of motion with a gap of more than two inches (5.1 cm.) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.

Diagnostic Code 5152, for amputation of the major thumb, provides a 20 percent rating for amputation at the distal joint or through distal phalanx.  A 30 percent rating is provided for amputation at the metacarpophalangeal joint or through proximal phalanx.  And a 40 percent rating is provided for amputation with metacarpal resection.

The Veteran filed the current claim on appeal on May 14, 2008.  She noted that her right thumb disability began in 1986, during active service.  

In November 2008, the Veteran was afforded a VA examination.  She was noted to be right-hand dominant.  She stated that the increasing symptoms involving her back, knees and use of her right hand limited her ability to work.  She worked as a furniture maker and as a decorator.  She was limited in her ability to lift and carry more than 10 pounds.  She reported less strength and dexterity in her right hand, especially when picking up small objects, gripping, grasping or trying to hammer.  She had difficulty buttoning shirts or manipulating small objects.  She complained of weakness of grip, having to hold a hammer in a different position.  Her pinching, lifting and carrying were limited due to the grip strength of her right hand.  On physical evaluation, along the ulnar border of the first metacarpophalangeal joint there was a 1 1/4 inch well-healed surgical incision.  There was a hard bony exostosis at the level of this joint.  The first metacarpophalangeal joint of the right thumb was noted to have plantar flexion from 2 to 20 degrees, such that the Veteran was lacking 2 degrees of full extension.  Her interphalangeal joint of the right thumb had dorsiflexion from zero to 20 degrees and plantar flexion from zero to 50 degrees.  She had wrist dorsiflexion from zero to 70 degrees on the right and left, and plantar flexion from zero to 85 degrees on the right and left.  She could flex and oppose the thumb so that the tip of the right thumb could touch the tips of the index, middle, ring and little fingers.  She underwent grip strength measurements using a Jamar dynamometer, which showed between 70 and 75 pounds per square inch grip strength of both the right and left hands.  Her pinch strength, on four testings, measured between 10.5 and 13 pounds per square inch on the right, and between 11 and 12 pounds per square inch on the left.  "Comparing the motor muscle girth mass of the arms and forearm muscles, there was no atrophy, symmetrical in size.  The Veteran has no atrophy of the thenar or hyper thenar eminence of the right hand, no interosseous muscle wasting of the hands.  The Veteran was able to completely extend the fingers of the right hand and flex the index, middle, ring and little fingers so the tips of the fingers touched the palmar proximal crease."  X-rays taken in conjunction with the examination showed a triangular 2 mm ossicle or calcification along the palmar aspect of the interphalangeal joint that may represent an old avulsion fracture or accessory ossicle.  Otherwise, the impression was of an unremarkable right hand.  The examiner noted that normally, "motor strength of the dominant hand proves 10 percent more muscle strength than the nondominant side.  In this examination, motor strength was equal between the dominant and nondominant side, therefore, it is to be assumed that the Veteran has a 10 percent loss of motor strength of her right dominant hand in gripping strength and pinching strength."  There was no additional loss of range of motion or functional impairment following repetitive usage.

In support of her claim, she wrote that she "cannot move [her] thumb to touch her 'pinky' near palm without moving entire hand."  She stated that during her VA examination, the physician made her move her hand and not her thumb.  She stated she cannot grip items such as hammers, round door knobs, steering wheels, etc. because her thumb joint does not allow her to closer her grip.  

As noted above, the RO granted entitlement to service connection for the Veteran's right thumb disability and assigned an initial 10 percent rating, effective May 14, 2008, in a December 2008 rating decision.

In January 2009, the Veteran provided a notice of disagreement with the 10 percent rating, and stated that she has "a gap of more than 2 inches between the thumb pad and her fingers, and the thumb attempting to oppose her fingers.

In January 2010, the Veteran provided a statement that she was "right-handed" and had difficulties because she could not bend her thumb at the "base" joint.  This made it so that she was unable to grasp hammers, use hand tools, etc. without a great deal of pain in the entire hand.  She indicated this was because she had small hands and when attempted to use "man-sized" tools, without her thumb allowing them to be used as they were designed.  She stated she was not ambidextrous and was unable to do fine-skilled work with her left hand.

In September 2011, the Veteran testified at a Board hearing that her pinch strength is decreased in her right hand, "it has a lot less than what [her] left hand will do."  She said that her strength had decreased since 2008.  She stated that during the 2008 VA examination, the examiner moved her hand in his own hand.  She stated that she was not instructed to do any range of motion movements on her own.  She stated she has sought treatment with the VA due to right thumb pain on several occasions, but that the VA was unable to do anything for her.  She was not on pain medication specifically for her thumb, as she was on pain medication for several orthopedic ailments, which included her thumb.  She stated that the "thumb is fused.  It doesn't move.  It's not a matter of, it doesn't hurt when it moves because it doesn't move."  She stated that she walked with crutches and that her thumb does not allow her to grip the hand grip on the crutches, so she has to "keep [her] thumb out."  

In March 2012, the Board remanded the Veteran's claim so that she could be afforded an additional VA examination given her complaints regarding the 2008 examination and her statement that her thumb disability had worsened since the 2008 examination.

In November 2012, the Veteran was afforded a second VA examination.  She was given a diagnosis of degenerative joint disease of the right thumb metacarpal phalangeal joint, as a residual of surgical repair of the right thumb ulnar collateral ligament and repetitive hyperextension injuries.  The Veteran reported flare ups of pain.  She stated she had a baseline pain level of 3 out of 10 in the right first metacarpal phalangeal joint, with flares to 7 out of 10 with cold exposure, and with twisting motion of the right hand.  The examiner noted that there was no gap between the thumb pad and the fingers (she had the ability to oppose her thumb).  The examiner also found that there was no gap between any fingertips and the proximal transverse crease of her palm or evidence of painful motion in attempt to touch the palm with the fingertips.  However, the examiner then wrote "there is a gap of roughly 2.5 cm between the tip of the right thumb and the proximal palm crease when the Veteran attempts to make a fist, what flexion there is being made possible by the unaffected interphalangeal joint but limited by the painfully ankylosed right thumb metacarpal phalangeal joint before and after repetitive grasping performed during physical examination today."  The examiner marked that there was no gap between the thumb pad and the fingers post-range of motion testing.  Her hand grip strength on the right was noted to be abnormal with active movement against some resistance possible.  She was noted to have ankylosis of the thumb, but the examiner did not select which thumb joint, or whether the ankylosis was favorable or unfavorable.  The examination, therefore, was not adequate to allow the Board to appropriately rate the Veteran's thumb disability.  As such, the claim was remanded again for an additional VA examination.

In July 2015, the Veteran was afforded a third VA examination.  The examiner noted that the right thumb carpal metacarpal joint and the right thumb interphalangeal joint are not found to be ankylosed to any degree.  "There is found today to be complete ankylosis of the right thumb metacarpal phalangeal joint in a fixed position at 30 degrees flexion, a favorable position."  She was also diagnosed with mild degenerative joint disease of the right thumb metacarpal phalangeal joint as well as the interphalangeal joint as the result of ulnar collateral ligament repair in service.  The Veteran reported flare ups, but as she was not having a flare up at the time of the examination, it would "only be speculative to report additional range of motion loss and whether pain, weakness, fatigability, or incoordination could significantly limit functional ability during flare-ups, or when the joint is used repeatedly over a period of time."  She indicated her functional impairment was that she could not grasp or lift at all using her right thumb.  Her thumb had maximum extension of the metacarpal phalangeal (MCP) joint to 30 degrees, maximum extension of interphalangeal (IP) joint to zero degrees, maximum flexion of MCP joint to 30 degrees, and maximum flexion of IP joint  to 90 degrees.  There was no gap between the pad of the thumb and the fingers of the hand.  There was no gap between the fingers and the proximal transverse crease of the hand on maximal finger flexion.  She had functional loss of opposition with her thumb.   She was noted to have right thumb deformity of bony hypertrophy.  Her hand grip strength was only 3 out of 5 (capable of movement against gravity) in her right hand.  She had mild right thenar muscle atrophy not measurable in cm circumference.  The ankylosis of her thumb did not result in limitation of motion of the other digits or interference with overall function of the hand.   She was noted to have a 2 cm x 0.1 cm longitudinal scar over the ulnar aspect of her MCP joint.  There was tenderness of the underlying joint, but not of the cutaneous scar.  A 2015 x-ray revealed mild/early degenerative changes in the first metacarpophalangeal and interphalangeal joints of the thumb.  Her thumb disability impacted her ability to perform job tasks such as typing or grasping things with her right thumb.  

The 2015 examination describes the Veteran has having favorable ankylosis of her right thumb, at fixed 30 degrees of flexion.  Under DC 5224, favorable ankylosis of the major thumb warrants a 10 percent rating.  Additionally, the 2015 examiner indicated that it was the metacarpal phalangeal joint which was ankylosed in the favorable position.  The Board notes that the 2012 and 2015 examiners indicated that the Veteran's metacarpal phalangeal joint was the ankylosed joint, while the preamble to the evaluation of ankylosis or limitation of motion of the digits of the hand includes language addressing the carpometacarpal and interphalangeal joints.  The 2015 examiner noted that the right thumb carpal metacarpal joint and the right thumb interphalangeal joint were not found to be ankylosed to any degree.  As the carpometacarpal and interphalangeal joints were not ankylosed, the preamble does not provide additional guidance for rating the Veteran's disability.  Certainly, (i) and (ii) which require ankylosis of both the carpometacarpal and interphalangeal joints, and (iii) for ankylosis of either the carpometacarpal or interphalangeal joint with a gap of more than 2 inches between the thumb pad and the fingers are not applicable, and therefore the preamble does not provide that the Veteran's thumb disorder should be rated as though it had unfavorable ankylosis.  Additionally the record does not show that there is rotation or angulation of a bone.

The Board additionally finds that the Veteran's right thumb disorder should not be provided with an analogous 30 percent rating for amputation at the metacarpophalangeal joint or through the proximal phalanx as the Veteran's interphalangeal joint is not ankylosed and movement of her carpometacarpal joint allows her thumb pad to oppose her fingers.  As such, her metacarpal phalangeal ankylosis does not result in a disability equivalent to amputation of her thumb at the metacarpophalangeal joint or lower, and does not provide the Veteran with an increased rating under DC 5152.

The Board notes that the February 2013 rating decision that provided the Veteran with an increased 20 percent rating, provided that rating based on unfavorable ankylosis of the thumb.  The Board notes that the 2008 and 2012 examinations did not provide information on unfavorable ankylosis of the thumb.  Indeed, the 2012 examination report was inadequate, in part, because it did not provide information on whether the ankylosis was favorable or unfavorable.  The 2015 VA examiner has indicated that the Veteran's thumb is ankylosed in a favorable, 30 degrees of flexion, position.  

The Board has additionally considered functional loss due to pain and weakness that causes additional disability beyond that which is reflected on range of motion measurements.  See 38 C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board must consider the effects of weakened movement, excess fatigability and incoordination.  See 38 C.F.R. § 4.45.  The Board finds that higher ratings based on functional loss are not warranted at any time during the appeal period.  The Veteran has reported experiencing pain with movement of her right hand, and the Veteran has reported problems gripping with her right hand and fine movements of her right fingers such as buttoning her shirt.  Additionally, the 2012 and 2015 examinations have shown that the Veteran has decreased grip strength in her right hand.  The 2012 examiner indicated she was at a deficit of 10 percent of her grip strength in her right hand.  However, the Veteran is rated based on ankylosis of her right thumb, which means that there is no motion, and there cannot be additional loss of function for a fixed joint.  The Veteran could have additional loss of use of other fingers or her hand based on her ankylosed right thumb.  However, the objective evidence of record does not show additional impact on the movement and function of her other fingers.  No additional limitation of motion was revealed such that additional evaluation was warranted as included in the Note under 5224.  The Board notes that the Note under 5224 also directs that the VA take into account whether the ankylosis of the thumb may require an additional evaluation based on interference with the overall function of the hand.  Here, the Veteran has complained of decreased grip strength and pinch strength, and objective evidence has shown that she has decreased strength.  There is no limitation in the motion of her other fingers, or in the other joints of her right thumb.  As the Veteran is receiving a 20 percent rating despite evidence showing that she has favorable ankylosis of one joint in her thumb (which warrants a 10 percent rating), the Board finds that the 20 percent rating is appropriate based on the interference of the favorable ankylosis with the overall function (grip and pinch strength) of her right hand.

The Board has considered whether separate evaluations are warranted based on the Veteran's surgical scar.  However, the scar was not of a size to warrant a separate compensable rating, and the scar itself was not unstable or painful.  See 38 C.F.R. § 4.118, DCs 7801-7804.  The 2015 VA examiner found that the Veteran had mild right thenar muscle atrophy not measurable in centimeters circumference.  She did not have thenar atrophy noted during the 2008 or 2012 examinations, and specifically was found to not have thenar atrophy in 2008.  However, DC 5309, for Group IX muscles, intrinsic muscles of the hand, including the thenar eminence, and hypothenar eminence, includes a Note which directs that isolated muscle injuries to the hand are to be rated based on limitation of motion, with a minimum rating of 10 percent.  As the Veteran's right thumb disability is already rated based on limitation of motion (ankylosis), a separate 10 percent rating for thenar muscle atrophy would be pyramiding.  See 38 C.F.R. § 4.14.

Extraschedular

The Board has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Director of the Compensation Service for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b)(1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology pertaining to her service-connected right hand disability.  The Veteran's right hand disability is manifested by subjective pain, objective loss of grip strength, and favorable ankylosis of one joint of the thumb.  The rating assigned contemplates these impairments.  A 10 percent rating is provided for favorable ankylosis of the thumb, and a preamble to the ratings for digits of the hand, as well as a Note with the rating for thumb ankylosis, provide additional ways that increased ratings can be provided.  Here the Note to 5224 provided that additional evaluation could be provided based on interference with overall function of the hand, and the Veteran is in receipt of a 20 percent rating, thereby contemplating her loss of grip and pinch strength.

For these reasons, the disability picture is contemplated by the Rating Schedule, and the assigned schedular ratings are, therefore, adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).

Under Johnson  v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  The Veteran is service-connected for PTSD, lumbar spine disability, right thumb disability, bilateral radiculopathy, left knee disability, tinnitus, and bladder and bowel impairment.  Neither the Veteran nor her representative have indicated any specific symptoms of her service-connected disabilities which were not captured by the individual schedular evaluations.  Additionally, the Veteran is in receipt of TDIU for the combined impact of her disabilities on her ability to work. 

After applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), the Board finds there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


ORDER

Entitlement to an initial evaluation in excess of 20 percent for residuals, status postoperative repair of ulnar collateral ligament of the right thumb is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


